Citation Nr: 1131783	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran had a Travel Board Hearing before the undersigned in October 2006.  A transcript is associated with the claims folder.  The Board notes that a January 2009 Board decision granted the Veteran's claim for entitlement to service connection for a skin disorder and reopened the Veteran's claim for entitlement to service connection for a left shoulder disorder due to the receipt of new and material evidence.  Once reopened, that issue was remanded by the Board for further development. 


FINDING OF FACT

A left shoulder disorder was not manifest during service, was not manifest within one year of separation, and any currently diagnosed right shoulder disorder is not attributable to service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in October 2005, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional letter, dated March 2006, provided information with regard to the assignment of disability ratings and effective dates.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a January 2009 Board remand, a VA examination to ascertain the current nature and extent of the Veteran's claimed disorder was provided July 2009, with addendums provided in July 2010 and August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner noted a detailed review of the claims file and provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

As noted in the January 2009 Board remand, the Veteran claims that he has a current diagnosis of a left shoulder disorder which is etiologically-related to his period of active service.  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In this case, the Veteran's service treatment records reflect that he was seen on March 17, 1964 for bursitis of the right shoulder.  On October 9, 1966, he was treated for left elbow pain, and the examiner noted that there had not been an injury.  On no occasion was the Veteran treated for any left shoulder disorder, and there are no complaints of left shoulder pain during his period of active service.  On separation in October 1967, the Veteran's upper extremities were "Normal."  See VA Standard Form 88, October 3, 1967.

Post service, private treatment reports from August through October 1988 reflect treatment for a right shoulder disorder.  However, these records are silent as to left shoulder pain.  A private medical report from April 2005 noted that the Veteran had a history of a right rotator cuff repair, and that the Veteran reported current left shoulder pain for several years that had become worse recently.  He reported that walking caused pain.  The examiner pointed out that the Veteran was a construction worker and a welder, which resulted in a "lot of stress" on his shoulders.  X-ray evidence revealed a very arthritic AC joint with a large subacromial spur and exostosis over the greater tuberosity, left shoulder.  No etiological opinion was provided at that time.  See Private Report, April 27, 2005.

In conjunction with the Veteran's claim, he was afforded a VA examination in September 2005.  The claim file was not available to the examiner, and therefore was not reviewed.  The Veteran reported pain, weakness, and stiffness, though it was unclear whether those reports were for the right or left shoulder.  The examiner made note of right shoulder surgery in 1986, and that the Veteran developed pain in the shoulder in 1964.  Once again, it was not specified as to which shoulder was painful, though the Board notes that a 1964 service treatment record referenced pain in the right shoulder only.  The examiner opined that the Veteran's right shoulder pain was more likely than not related to his period of active service, however the opinion was silent as to the left shoulder.  See VA examination report, September 12, 2005.  An addendum opinion, issued on July 31, 2006, also failed to discuss a left shoulder disorder.


During the Veteran's Board hearing in October 2006, he testified that he suffered a work injury to his shoulder and knee in 1984, though it was unclear as to whether the Veteran was referring to the right or left shoulder.  The Veteran stated that he had shoulder pain in the service, and that the pain had gotten worse since that time.  See Transcript, pp. 7, 17.

A private medical report, dated March 30, 2009, noted that an MRI of the left shoulder revealed an impingement problem in the AC joint on the rotator cuff, without a definite tendon tear.  The Veteran requested an etiological opinion as to his left shoulder, however the provider stated only that, without knowing any details of his VA situation, impingement problems with rotator cuff tendinopathy were quite common.

Subsequent to a January 2009 Board remand, an additional VA medical examination was provided in July 2009.  The examiner noted a review of the complete claims file, to include service treatment records which were negative for left shoulder complaints.  The Veteran reported left shoulder pain, especially in the morning.  The examiner diagnosed the Veteran with left shoulder impingement and degenerative joint disease.  The examiner stated that, because there was no record of a left shoulder disorder or complaint in service, and due to the April 2005 report of left shoulder pain for "several years," the examiner was not able to find evidence that the Veteran's disorder had its onset during his period of active service.  See VA examination report, July 22, 2009.  An addendum, issued July 26, 2010, stated that he was unable to opine, without resorting to mere speculation, as to whether the Veteran's disorder originated during service.  

Although the examiner was unable to offer an opinion without resorting to speculation, the Board finds that the opinion is adequate because all procurable and assembled evidence was considered.  As such, the duty to assist in developing the facts has been fulfilled, in that the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  The opinion is therefore evidence against the claim of entitlement to service connection, as entitlement therefor cannot be based on pure speculation under 38 C.F.R. § 3.102.

As to the assertions of the Veteran that his current left shoulder disorder had its onset during active service, and that he has experienced shoulder pain since separation from active duty, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report in-service shoulder pain, as well as symptoms of shoulder pain from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the left shoulder for decades after service.  In addition, while the Veteran has been diagnosed with a current left shoulder disorder to include arthritis and rotator cuff impingement, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds the credibility of the Veteran's statement that he has had right shoulder pain since service to be lessened when considered with the record as a whole.  

Further, the Board notes that the Veteran has been not shown to be competent to determine the etiology of his current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed left shoulder disorder had its onset in service, within one year following separation, or is etiologically-related to service.  The record establishes that, in 2005, nearly four decades after separation, the Veteran noted complaints of left shoulder pain.  Moreover, the most probative medical evidence of record does not establish an etiological nexus between his currently-diagnosed arthritis of the left shoulder and his inservice treatment for right shoulder bursitis.  According to the Veteran's own testimony, he suffered a post-service shoulder injury in 1984, and the April 2005 private examiner noted stress on the shoulder due to the Veteran's post-service occupation.  As there is no competent medical evidence linking the Veteran's current left shoulder diagnoses to his period of active duty, the Veteran's claim for service connection a left shoulder disorder must be denied.  



The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


